DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed on January 20, 2009, requesting that the Complaint be dismissed.
A case management conference was held on Monday, February 9, 2009. Plaintiff appeared on his own behalf. Albert Jinkins, Tax Exemption Specialist, and Sally Brown appeared on behalf of Defendant.
Plaintiff stated that he received Defendant's notice of disqualification (notice) dated July 18, 2008, on July 24, 2008. Defendant's notice stated that "[t]his disqualification may be appealed to the Oregon Tax Court, Magistrate Division, within 90 days of receipt of this notice in accordance with ORS 305.275 and ORS 305.280 in the manner provided in ORS 305.404 to ORS 305.560." (Ptf's Compl at 5.) Plaintiff's Complaint was postmarked October 27, 2008, more than 90 days "after the act, omission, order or determination [became] actually known to [Plaintiff]." ORS 305.280(1) (2007). The court is not aware of any circumstance that extends the statutory limit of 90 days.
During the conference, the parties and the court discussed Plaintiff's disqualification, Defendant's Motion To Dismiss, additional tax assessment, and applicable statutes. Plaintiff *Page 2 
requested, and Defendant agreed to provide, detail supporting the amount of additional tax assessed to Plaintiff.
At the conclusion of the conference, the court explained that Defendant's Motion To Dismiss is granted. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onFebruary 19, 2009. The Court filed and entered this document on February19, 2009. *Page 1